        Case: 3:20-cv-00178-JMV Doc #: 28 Filed: 09/13/21 1 of 1 PageID #: 814


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

MICHAEL GRIFFIN                                                                 PLAINTIFF

                                                                 NO. 3:20-CV-00178-JMV

KILOLO KIJAKAZI,
Acting Commissioner of Social Security                                         DEFENDANT


                                       FINAL JUDGMENT

       Consistent with the Memorandum Opinion [27] entered today, the Acting

Commissioner’s decision is REVERSED, and the case is REMANDED for further proceedings

consistent with the Court’s opinion.

       SO ORDERED AND ADJUDGED this, the 13th day of September, 2021.



                                           /s/ Jane M. Virden
                                           U.S. MAGISTRATE JUDGE
